DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 03/09/2022 is entered. All the claims have been examined on the basis of the merit of the claims. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. This application is a CONTINUATION of 17/186,103 filed 02/26/2021 now PATENT 11301075. 17/186,103 is a CONTINUATION of 16/740,073 filed 01/10/2020 now PATENT 10936104. 16/740,073 is a CONTINUATION of 15/799,306 filed 10/31/2017 now PATENT 10606390. 15/799306 claims foreign priority from JAPAN 2016-220739 filed 11/11/2016 in Japan. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022, 05/12/2022 and 03/09/2022. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27-29 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 13, 17 and 20 of U.S. Patent No. 10606390 B2 as listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Present application
US Patent No.: US10606390B2
Claim 27: A display device comprising: a display panel comprising a first substrate, the first substrate comprising a display area including a plurality of pixels and a non-display area; 




and a touch detection device provided in the display panel, wherein the touch detection device comprises: a plurality of first detection electrodes overlapping the display area;




 a plurality of second detection electrodes overlapping the display area and extending so as to intersect the first detection electrodes;



an insulating layer provided between the first detection electrodes and the second detection electrodes; 



a plurality of first control lines connected to the first detection electrodes, respectively, and provided in the non-display area; 












and a plurality of second control lines connected to the second detection electrodes, respectively, and provided in the non-display area, 




and the first control lines are connected to the first detection electrodes through a switch including a plurality of switching elements.
Claim 17. “A display device comprising: a display panel comprising a first substrate, the first substrate comprising a display area including a plurality of pixels and a non-display area; 




and a touch detection device at the display panel, wherein the touch detection device comprises: a plurality of first detection electrodes each extending in a second direction and arranged at intervals in a first direction crossing the second direction in the display area; 

a plurality of second detection electrodes each extending in the first direction and arranged at intervals in the second direction to intersect the first detection electrodes in the display;


 an insulating layer between the first detection electrodes and the second detection electrodes; 



a plurality of first control lines including first portions extending in the second direction each connected to a corresponding first detection electrode, second portions extending in the first direction each connected to a corresponding first portion, and third portions extending in the second direction each connected to a corresponding second portion, and arranged in the non-display area; 






and a plurality of second control lines electrically connected to the second detection electrodes, respectively, and arranged in the non-display area…. each other.”



Claim 13. The touch detection device of claim 12, wherein the first control lines are connected to the first detection electrodes via a switch including a plurality of switching elements. 
Claim 28
Claim 17
Claim 29
Claim 20


	Therefore, it would have been obvious to one of ordinary skill in the art, to combine the subject matter of claims 17 and 13 of the patent to construct a display device which includes the structures of the non-display area as claimed in claim 27 of the present application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by BERGET et al., (US-20170003792-A1, hereinafter as, BERGET).
In regards to claim 21, BERGET discloses a display device (Abstract, display device) comprising: a first substrate (fig.10, substrate as shown) comprising a first area including a plurality of pixels (display device includes pixels or display elements, para 0059) and a plurality of detection electrodes (electrodes 120s as detection electrodes as shown, fig.10), a second area including a drive circuit (a second area in the substrate including sensor module 204 as the drive circuit of the electrodes 120, fig.10) and a plurality of first lines extending in parallel to a longitudinal direction of the drive circuit (source lines 330 extend in parallel to a column direction of driver modules 208), a plurality of second lines connecting the drive circuit to the detection electrodes (routing lines part 240 connect sensor module 204 and the electrodes 120, fig.10 as shown), and an insulating layer provided between the plurality of the first lines and the plurality of the second lines (an insulative material layer as described in para 0047 is disposed between route lines 240 and the source lines 330 (not labelled), fig. 10 in order to avoid short circuit); and a second substrate opposed to the first area of the first substrate (a second substrate as described in para 0047, opposite the first substrate. In fig. 10, this would be substrate in which 110 is disposed); wherein the second lines intersect the first lines at an angle other than 90 degrees as seen in a plan view (route lines part 240 intersect with the source lines 330 at an angle other than 90 degrees as shown in the plan view, fig. 10).   

In regards to claim 22, BERGET discloses the display device of Claim 21, wherein one group of the second lines extend from the drive circuit (routing lines part 240, in particular 410(3) extend from sensor module 204, fig. 10) in a first direction inclined with respect to the first lines (extend in a first as shown, fig. 10, in inclined manner with respect to source lines 330), and the other group of the second lines (routing lines part 240, in particular 410(1) extend from sensor module 204, fig. 10) extend from the drive circuit in a second direction opposite to the first direction (in fig. 10, extend in a second direction opposite to the first direction) and inclined with respect to the first lines (and are inclined with respect to the first lines 330, fig. 10).  

In regards to claim 23, BERGET discloses the display device according to Claim 21, wherein each of the second lines is connected to the detection electrode through a switch which is arranged between the driver circuit and the plurality of first lines (para 0053, one or more sensor electrodes are coupled to a receiver of processing system 110 via a switching element such as a multiplexer or the like. Further, para 0053, the switching element is internal to the processing system 110. Therefore, it is placed between driver circuit 204 and the first lines 330).  

In regards to claim 24, BERGET discloses the display device according to Claim 21, wherein each of the second lines is bent in a stepwise manner (fig. 10, as shown route line part 240 are bent in step wise manner).  

In regards to claim 25, BERGET discloses the display device according to Claim 21, wherein each of the first lines is formed in a wavelike shape (lines 330 have a wavelike shape as shown, fig. 10).  

In regards to claim 26, BERGET discloses the display device according to Claim 21, wherein each of the second lines is formed in a wavelike shape (route lines part 240 in wavelike shape, fig. 10).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al., (US-20190004624-A1, hereinafter as, ZHU) in view of BERGET. 

In regards to claim 27, ZHU discloses a display device (Abstract, display device) comprising: a display panel (para 0026, a display panel) comprising a first substrate (glass substrate 10, fig. 1A), the first substrate comprising a display area including a plurality of pixels (display device comprises plurality of pixels, inherent teaching, fig. 1A)  and a non-display area (frame area 11, fig. 1A, para 0026); and a touch detection device provided in the display panel (para 0027, touch panel is provided with the display panel), wherein the touch detection device (fig. 4, touch panel) comprises: a plurality of first detection electrodes overlapping the display area (first touch electrodes 30 would overlap the display area, fig. 4); a plurality of second detection electrodes overlapping the display area and extending so as to intersect the first detection electrodes (fig. 4, the second touch electrodes 31 overlaps the display area and extending so as to intersect the first electrodes 30); an insulating layer provided between the first detection electrodes and the second detection electrodes (para 0003, the first touch electrodes 30 and the second touch electrodes 31 are insulated from each other); a plurality of first control lines connected to the first detection electrodes, respectively, and provided in the non-display area (lead wires 41 &42 with connection lines 51, fig. 4 connected to touch electrodes 30 in the non-display area as shown); and a plurality of second control lines connected to the second detection electrodes, respectively, and provided in the non-display area (lead wires 44 with connection lines 52, fig. 4 are connected to the second touch electrodes 31 in non-display area as shown), 

ZHU does not disclose and the first control lines are connected to the first detection electrodes through a switch including a plurality of switching elements. 
BERGET discloses and the first control lines are connected to the first detection electrodes through a switch including a plurality of switching elements (para 0053, one or more sensor electrodes are coupled to a receiver of processing system 110 via a switching element such as a multiplexer or the like).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use BERGET teachings so that the touch electrodes are scanned in a multiplexed fashion to reduce the number of simultaneous measurements, para 0053, BERGET in ZHU’s invention. 

In regards to claim 28, ZHU as modified by BERGET discloses the display device according to Claim 27, wherein the second control lines are provided so as to overlap the first control lines at a plurality of positions as seen in plan view (fig.4, ZHU or fig. 10, BERGET, both the references teach this limitation).
  
In regards to claim 29, ZHU as modified by BERGET discloses the display device according to Claim 27, 
ZHU as modified by BERGET discloses the invention except for “wherein a line width of each of the first control lines is less than a width of each of the first detection electrodes and a line width of each of the second control lines.” 
Change in size: 
It would have been an obvious mater of design choice to make a line width of each of the first control lines less than a width of each of the first detection electrodes and a line width of each of the second control lines, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627